Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-03-2021 has been entered.

Election/Restrictions
Claims 2-11, 22, and 27-31 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 07-12-2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07-12-2019 is withdrawn.  Claims 13-21 and 23-26, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 06-07-2021.
The application has been amended as follows: 
	In the claims:
Claim 13 has been amended as follows:
The method as claimed in claim 23, wherein, between a moment at which the glass sheet rests on the cooling frame and a moment at which it has solidified, the glass sheet collapses by more than 1 cm.
Claim 18, line 2:  “the glass deformation temperature” has been changed to --a glass deformation temperature--.
Claim 24 has been amended as follows:
The method as claimed in claim 13, wherein, between the moment at which the glass sheet rests on the cooling frame and the moment at which it has solidified, the glass sheet collapses by more than 2 cm.
Claim 25 has been amended as follows:
sheet rests on the cooling frame and the moment at which it has solidified, the glass sheet collapses by more than 3 cm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 04-30-2021 are persuasive in view of the current amendments.  The primary reason for allowance is that the prior art does not fairly teach or suggests that “the device is adapted to move the removable bearing piece from the separated position to the bearing position after the bent glass sheet rests on the cooling frame and prior to cooling the bent glass sheet”, wherein the bent glass sheet is cooled by air-blowing boxes adapted to cooling at a rate of at least 15°C/second as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741